TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 21, 2022



                                      NO. 03-20-00448-CV


                                    Marlonia Ivy, Appellant

                                                v.

                         Victor Garcia and Wanda Garcia, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
        REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on September 8, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands

the case to the trial court for further proceedings. Appellees shall pay all costs relating to this

appeal, both in this Court and in the court below.